  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


THE ESTATE OF ROBERT LEE              )
BROWN, Norman Laister,                )
Administrator ad Litem,               )
                                      )
      Plaintiff,                      )
                                      )        CIVIL ACTION NO.
      v.                              )          2:17cv634-MHT
                                      )               (WO)
SHERWOOD BRITT COX and                )
DAYBREAK EXPRESS INC.,                )
                                      )
      Defendants.                     )

                                   OPINION

      This       matter     is      before     the    court     on     the

recommendation of the United States Magistrate Judge

(doc.    no.     58)    that     defendants’    motion   for    partial

summary judgment be granted as to all claims except

Counts One, Five, and Nine (to the extent Count Nine’s

wrongful death claim is based on the claims raised in

Counts     One    and     Five).      Also   before    the    court    are

plaintiff’s objections (doc. no. 70) to the reasoning

of the recommendation, but not to its conclusion that

the   motion      for     partial    summary    judgment      should   be

granted.         Based upon the representations made on the
record during the pretrial conference on March 7, 2019,

and on the agreement of parties, the court will adopt

the recommendation that the motion for partial summary

judgment   be   granted,   but   will   not    adopt   the

recommendation’s reasoning.

    An appropriate judgment will be entered.

    DONE, this the 8th day of March, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
